Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 1 of 13 PageID #: 29520




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

   BOSTON SCIENTIFIC CORP. and             )
   BOSTON SCIENTIFIC                       )
   NEUROMODULATION CORP.,                  )
                                           )
                    Plaintiffs and         )
                    Counter-Defendants,    )
                                           )   C.A. No. 16-1163 (CFC) (CJB)
         v.                                )   CONSOLIDATED
                                           )
   NEVRO CORP.,                            )
                                           )
                    Defendant and          )
                    Counterclaimant.       )

    NEVRO CORP.’S OPENING BRIEF IN SUPPORT OF ITS MOTION FOR
          SUMMARY JUDGMENT (NO. 2) (NO WILLFULNESS)

                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                       Rodger D. Smith II (#3778)
                                       Michael J. Flynn (#5333)
                                       Lucinda C. Cucuzzella (#3491)
                                       1201 North Market Street
                                       P.O. Box 1347
   OF COUNSEL:                         Wilmington, DE 19899
                                       (302) 658-9200
   Bradford J. Badke                   rsmith@morrisnichols.com
   Ching-Lee Fukuda                    mflynn@morrisnichols.com
   Sona De                             ccucuzzella@morrisnichols.com
   Sharon Lee
   Ketan V. Patel                      Attorneys for Defendant
   Julie L. Hsia
   Todd M. Simpson
   SIDLEY AUSTIN LLP
   787 Seventh Avenue
   New York, NY 10019
   (212) 839-5300
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 2 of 13 PageID #: 29521




   Thomas A. Broughan III
   SIDLEY AUSTIN LLP
   1501 K Street, N.W.
   Washington, DC 20005
   (202) 736-8000

   Nathan A. Greenblatt
   SIDLEY AUSTIN LLP
   1001 Page Mill Road Building 1
   Palo Alto, CA 94304
   (650) 565-7107

   Jason P. Greenhut
   SIDLEY AUSTIN LLP
   One South Dearborn
   Chicago, IL 60603
   (312) 853-7000

   Erik Fountain
   SIDLEY AUSTIN LLP
   2021 McKinney Avenue
   Suite 2000
   Dallas, TX 75201
   (214) 981-3300

   June 24, 2021




                                        ii
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 3 of 13 PageID #: 29522




                                          TABLE OF CONTENTS

                                                                                                                 Page

   I.      INTRODUCTION ........................................................................................... 1

   II.     NATURE AND STAGE OF PROCEEDINGS............................................... 1

   III.    SUMMARY OF ARGUMENT ....................................................................... 2

   IV.     CONCISE STATEMENT OF FACTS ............................................................ 2

   V.      LEGAL STANDARD ..................................................................................... 2

   VI.     ARGUMENT ................................................................................................... 2

   VII. CONCLUSION................................................................................................ 4
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 4 of 13 PageID #: 29523




                                          TABLE OF AUTHORITIES

                                                                                                                     Page(s)

   Cases

   bioMerieux, S.A. v. Hologic, Inc.,
      C.A. No. 18-21-LPS, 2020 WL 759546 (D. Del. Feb. 7, 2020)...................2, 3, 4

   Intell. Ventures I LLC v. Symantec Corp.,
      234 F. Supp. 3d 601 (D. Del. 2017)...................................................................... 3

   ZapFraud, Inc. v. Barracuda Networks, Inc.,
     C.A. No. 19-1687-CFC-CJB, 2021 WL 1134687 (D. Del. Mar. 24,
     2021) ................................................................................................................. 3, 4




                                                                ii
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 5 of 13 PageID #: 29524




   I.    INTRODUCTION

                  Defendant Nevro Corp. (“Nevro”) did not have the requisite pre-suit

   knowledge of Plaintiffs’ (“BSC”) U.S. Patent Nos. 7,437,193 (the “’193 patent”) or

   8,644,933 (the “’933 Patent”) for willful infringement. And, as a matter of law,

   BSC’s Complaint cannot provide the requisite knowledge for post-suit willful

   infringement. Because no jury could find that any alleged infringement of the ’193

   and ’933 patents is willful, summary judgment should be granted on the issue of

   willfulness.

   II.   NATURE AND STAGE OF PROCEEDINGS

                  In December 2016, BSC brought suit alleging patent infringement of,

   inter alia, the ’193 and ’933 patents in C.A. No. 16-1163 (“Delaware I”). D.I. 1;

   D.I. 13.   In 2018, the Court stayed Delaware I pending inter partes review

   proceedings on two other patents. D.I. 244. In June 2020, the Court lifted the stay

   on the remaining Delaware I patents and consolidated them with BSC’s trade secret

   misappropriation claim in C.A. No. 18-644 (“Delaware II”). BSC moved to amend

   its infringement contentions for the remaining Delaware I patents to add new

   accused products. D.I. 319. Nevro did not oppose the addition of the new accused

   products and agreed to supplement Delaware I fact discovery on these products.

   D.I. 327 at 20.
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 6 of 13 PageID #: 29525




   III.   SUMMARY OF ARGUMENT

                It is undisputed that Nevro first became aware of the ’933 patent

   through BSC’s filing of its original Complaint in Delaware I. As a matter of law,

   BSC’s Complaint cannot provide the requisite knowledge for willful infringement.

   BSC alleges that Nevro had pre-suit knowledge of the ’193 patent because it is cited

   on the face of some Nevro patents, but such evidence is insufficient to establish the

   requisite knowledge for willfulness. Accordingly, no jury could find that Nevro’s

   alleged infringement of either the ’193 and ’933 patents is willful, and summary

   judgment of no willfulness should be granted.

   IV.    CONCISE STATEMENT OF FACTS

                The relevant facts are set forth in the separately-filed Concise Statement

   of Facts (“CSF”).

   V.     LEGAL STANDARD

                “To prove willful infringement, a patentee must prove, by a

   preponderance of the evidence, that an accused infringer took actions, with

   knowledge of the patent, and with the intent of infringing the patent.” bioMerieux,

   S.A. v. Hologic, Inc., C.A. No. 18-21-LPS, 2020 WL 759546, at *11 (D. Del. Feb. 7,

   2020).

   VI.    ARGUMENT

                Nevro lacked the pre-suit knowledge required for a finding that any

   alleged infringement of the ’193 and ’933 patents was willful. BSC does not dispute

                                             2
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 7 of 13 PageID #: 29526




   that Nevro lacked pre-suit knowledge of the ’933 patent. CSF, ¶¶ 3-6. BSC’s only

   allegation of pre-suit knowledge of the ’193 patent is that it is cited on the face of

   some U.S. patents assigned to Nevro (CSF, ¶ 2), but “[a]t summary judgment, this

   evidence alone is not sufficient to conclude [Nevro] had knowledge of the [asserted]

   patent[s] for willfulness purposes.” Intell. Ventures I LLC v. Symantec Corp., 234 F.

   Supp. 3d 601, 611 (D. Del. 2017) (granting summary judgment of no willfulness

   where alleged pre-suit knowledge was based on citation of asserted patent on face

   of defendant’s patents). Indeed, BSC and its expert have acknowledged that Nevro

   first became aware of both patents when BSC filed its original Complaint. See CSF,

   ¶¶ 4-6. Because Nevro lacked the requisite pre-suit knowledge of the ’193 and ’933

   patents (see id., ¶¶ 3-6), no jury can find that the alleged infringement of those

   patents was willful, and thus summary judgment of no willfulness is warranted. See

   bioMerieux, 2020 WL 759546, at *13 (granting summary judgment of no willfulness

   because the record “lack[ed] evidence of knowledge of the patents-in-suit until after

   th[e] suit was filed”).

                Moreover, no jury could find that Nevro willfully infringed the ’193

   and ’933 patents after BSC filed the Complaint because “the complaint itself cannot

   be the source of the knowledge required to sustain claims of … willfulness-based

   enhanced damages.” ZapFraud, Inc. v. Barracuda Networks, Inc., C.A. No. 19-

   1687-CFC-CJB, 2021 WL 1134687, at *3-5 (D. Del. Mar. 24, 2021) (dismissing



                                             3
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 8 of 13 PageID #: 29527




   post-suit willfulness claims because defendant’s knowledge of asserted patents was

   based solely on complaint); see also bioMerieux, 2020 WL 759546, at *13. BSC’s

   Complaint cannot provide the requisite knowledge because “[t]he purpose of a

   complaint is to obtain relief from an existing claim and not to create a claim.”

   ZapFraud, 2021 WL 1134687, at *4. “The purpose of [willfulness-based] enhanced

   damages is to punish and deter bad actors from egregious conduct, not to provide a

   financial incentive for opportunistic plaintiffs to spring suits for patent infringement

   on innocent actors who have no knowledge of the existence of the asserted patents.”

   Id. Therefore, summary judgment of no post-suit willful infringement is also

   warranted. See bioMerieux, 2020 WL 759546, at *13.

   VII. CONCLUSION

                Accordingly, summary judgment of no willfulness with respect to the

   ’193 and ’933 patents should be granted.




                                              4
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 9 of 13 PageID #: 29528




   OF COUNSEL:                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   Bradford J. Badke                   /s/ Rodger D. Smith II
   Ching-Lee Fukuda
   Sona De                             Rodger D. Smith II (#3778)
   Sharon Lee                          Michael J. Flynn (#5333)
   Ketan V. Patel                      Lucinda C. Cucuzzella (#3491)
   Julie L. Hsia                       1201 North Market Street
   Todd M. Simpson                     P.O. Box 1347
   SIDLEY AUSTIN LLP                   Wilmington, DE 19899
   787 Seventh Avenue                  (302) 658-9200
   New York, NY 10019                  rsmith@morrisnichols.com
   (212) 839-5300                      mflynn@morrisnichols.com
                                       ccucuzzella@morrisnichols.com
   Thomas A. Broughan III
   SIDLEY AUSTIN LLP                   Attorneys for Defendant
   1501 K Street, N.W.
   Washington, DC 20005
   (202) 736-8000

   Nathan A. Greenblatt
   SIDLEY AUSTIN LLP
   1001 Page Mill Road Building 1
   Palo Alto, CA 94304
   (650) 565-7107

   Jason P. Greenhut
   SIDLEY AUSTIN LLP
   One South Dearborn
   Chicago, IL 60603
   (312) 853-7000

   Erik Fountain
   SIDLEY AUSTIN LLP
   2021 McKinney Avenue
   Suite 2000
   Dallas, TX 75201
   (214) 981-3300

   June 24, 2021


                                        5
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 10 of 13 PageID #: 29529




                         CERTIFICATE OF COMPLIANCE

               I hereby certify that the foregoing complies with the type, font, and

   word count limitations set forth in the February 18, 2020 Scheduling Order (see C.A.

   No. 18-644, D.I. 51 § 18(c)), as it was prepared with Microsoft Word, using Times

   New Roman, 14-point font, and contains 793 words as counted by Microsoft Word,

   excluding the case caption and signature block.


                                                /s/ Rodger D. Smith II

                                                Rodger D. Smith II (#3778)
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 11 of 13 PageID #: 29530




                              CERTIFICATE OF SERVICE

                I hereby certify that on June 24, 2021, I caused the foregoing to be

   electronically filed with the Clerk of the Court using CM/ECF, which will send

   notification of such filing to all registered participants.

                I further certify that I caused copies of the foregoing document to be

   served on June 24, 2021, upon the following in the manner indicated:

   Brian E. Farnan, Esquire                                      VIA ELECTRONIC MAIL
   Michael J. Farnan, Esquire
   FARNAN LLP
   919 North Market Street, 12th Floor
   Wilmington, DE 19801
   Attorneys for Plaintiffs

   Edward Han, Esquire                                           VIA ELECTRONIC MAIL
   Matthew M. Wolf, Esquire
   Marc A. Cohn, Esquire
   William Z. Louden, Esquire
   Chris Moulder, Esquire
   Amy DeWitt, Esquire
   Tara L. Williamson, Esquire
   William Young, Esquire
   Bridgette C. Boyd, Esquire
   Michael E. Kientzle, Esquire
   ARNOLD & PORTER KAYE SCHOLER LLP
   601 Massachusetts Avenue, N.W.
   Washington, DC 20001-3743
   Attorneys for Plaintiffs
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 12 of 13 PageID #: 29531




   Edmond Ahadome, Esquire                             VIA ELECTRONIC MAIL
   David A. Caine, Esquire
   Michael D.K. Nguyen, Esquire
   Carson D. Anderson, Esquire
   Thomas T. Carmack, Esquire
   ARNOLD & PORTER KAYE SCHOLER LLP
   3000 El Camino Real
   Five Palo Alto Square, Suite 500
   Palo Alto, CA 94306-2112
   Attorneys for Plaintiffs

   Oscar Ramallo, Esquire                              VIA ELECTRONIC MAIL
   ARNOLD & PORTER KAYE SCHOLER LLP
   777 South Figueroa Street
   Forty-Fourth Floor
   Los Angeles, CA 90017-5844
   Attorneys for Plaintiffs

   Philip Smithback, Esquire                           VIA ELECTRONIC MAIL
   ARNOLD & PORTER KAYE SCHOLER LLP
   250 West 55th Street
   New York, NY 10019-9710
   Attorneys for Plaintiffs

   Dina M. Hayes, Esquire                              VIA ELECTRONIC MAIL
   ARNOLD & PORTER KAYE SCHOLER LLP
   70 West Madison Street, Suite 4200
   Chicago, IL 60602
   Attorneys for Plaintiffs




                                         2
Case 1:16-cv-01163-CFC-CJB Document 675 Filed 06/24/21 Page 13 of 13 PageID #: 29532




   Michael P. Kahn, Esquire                             VIA ELECTRONIC MAIL
   Michael N. Petegorsky, Esquire
   Brooks J. Kenyon, Esquire
   Erica E. Holland, Esquire
   Andrew Schreiber, Esquire
   Svetlana Pavlovic, Esquire
   Caitlin E. Olwell, Esquire
   AKIN GUMP STRAUSS HAUER & FELD LLP
   One Bryant Park, Bank of America Tower
   New York, NY 10036-6745
   Attorneys for Plaintiffs

   C. Brandon Rash, Esquire                             VIA ELECTRONIC MAIL
   Rachel J. Elsby, Esquire
   Anthony T. Pierce, Esquire
   AKIN GUMP STRAUSS HAUER & FELD LLP
   Robert S. Strauss Tower
   2001 K Street, N.W.
   Washington, DC 20006-1037
   Attorneys for Plaintiffs

   Jason Weil, Esquire                                  VIA ELECTRONIC MAIL
   Matthew A. Pearson, Esquire
   Steven D. Maslowski, Esquire
   AKIN GUMP STRAUSS HAUER & FELD LLP
   Two Commerce Square
   2001 Market Street, Suite 4100
   Philadelphia, PA 19103
   Attorneys for Plaintiffs

                                             /s/ Rodger D. Smith II

                                             Rodger D. Smith II (#3778)




                                         3
